COURT OF CHANCERY
                                 OF THE
                           STATE OF DELAWARE

                                                                  417 S. State Street
JOSEPH R. SLIGHTS III                                           Dover, Delaware 19901
 VICE CHANCELLOR                                              Telephone: (302) 739-4397
                                                              Facsimile: (302) 739-6179

                        Date Submitted: January 15, 2021
                         Date Decided: January 22, 2021


 Kenneth J. Nachbar, Esquire                       Matthew E. Fischer, Esquire
 Alexandra M. Cumings, Esquire                     Andrew H. Sauder, Esquire
 Morris, Nichols, Arsht & Tunnell LLP              Aaron R. Sims, Esquire
 1201 North Market Street                          Potter Anderson & Corroon LLP
 Wilmington, DE 19801                              1313 North Market Street
                                                   Wilmington, DE 19801

       Re:    Soo Hyun Kim v. Coupang, LLC f/k/a Forward Ventures, LLC
              C.A. No. 2020-0772-JRS

Dear Counsel:

       I have reviewed the briefing on Defendant’s Motion to Stay Discovery

(the “Motion”). For reasons explained below, the Motion is granted.

       The Motion seeks a stay of discovery pending resolution of Defendant’s

Motion to Dismiss. “Absent special circumstances, discovery will normally be

stayed pending the determination of a motion to dismiss the complaint. ‘Special

circumstances’ have been found to include situations where (i) the motion does not

offer a ‘reasonable expectation’ of avoiding further litigation, (ii) plaintiff has

requested interim relief, and (iii) the plaintiff will be prejudiced because the
Soo Hyun Kim v. Coupang, LLC f/k/a Forward Ventures, LLC
C.A. No. 2020-0772-JRS
January 22, 2021
Page 2



information may be unavailable at a later time.”        Weschler v. Quad-C, 2000

WL 33173170, at *1 (Del. Ch. Sept. 12, 2000).

       Plaintiff opposes the Motion on the ground that the Motion to Dismiss

“does not offer a reasonable expectation of avoiding further litigation” because the

Court will likely deny it. But whether vel non the Motion to Dismiss will be granted

or denied is not the question on this Motion. The question, instead, is whether the

Motion to Dismiss, if successful, will avoid the need for further litigation.

See Weschler, 2000 WL 33173170, at *1 (Del. Ch. Sept. 12, 2000). The answer to

that question is undisputed; the Motion to Dismiss seeks dismissal of all claims.

If successful, it will terminate the litigation.

       Plaintiff also contends the Motion should be denied since the discovery he

seeks will not impose an undue burden. Here again, that is not the standard by which

this court reviews applications to stay discovery in the midst of pending dispositive

motion practice. See Barton v. Club Ventures Investments LLC, 2013 WL 6797407,

at *1 (Del. Ch. Dec. 23, 2013) (noting the burden to justify a stay discovery often is

“easily met because avoiding unnecessary discovery is usually sufficient
Soo Hyun Kim v. Coupang, LLC f/k/a Forward Ventures, LLC
C.A. No. 2020-0772-JRS
January 22, 2021
Page 3



justification for a stay of discovery pending resolution of a potentially dispositive

motion”).

      Based on the foregoing, I am satisfied the Court should exercise its discretion

under Court of Chancery Rule 26(c) to enter a protective order staying discovery

until the Court resolves the pending Motion to Dismiss, or until further order of the

Court. Given this ruling, the hearing on the Motion scheduled for January 28, 2021,

at 11:00 a.m. is adjourned.

      IT IS SO ORDERED.

                                       Very truly yours,

                                       /s/ Joseph R. Slights III